This opinion is subject to administrative correction before final disposition.




                               Before
                   MONAHAN, STEPHENS, and FOIL
                      Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                    Chad M. WHITEHEAD
             Gunnery Sergeant (E-7), U.S. Marine Corps
                            Appellant

                             No. 202000196

                          Decided: 31 March 2021

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                             Keaton H. Harrell

 Sentence adjudged 8 April 2020 by a special court-martial convened at
 Marine Corps Base Camp Lejeune, North Carolina, consisting of a
 military judge sitting alone. Sentence in the Entry of Judgment:
 reduction to E-1, confinement for 10 months, and a bad-conduct dis-
 charge.

                             For Appellant:
                 Lieutenant Daniel O. Moore, JAGC, USN

                               For Appellee:
                            Brian K. Keller, Esq.

                        _________________________

      This opinion does not serve as binding precedent under
            NMCCA Rule of Appellate Procedure 30.2(a).
            United States v. Whitehead, NMCCA No. 202000196
                            Opinion of the Court

                         _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Uniform Code of Military Justice arts. 59, 66, 10 U.S.C.
§§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2